Case 0:20-cv-61790-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO. 20-cv-61790

 WILLIE ROWRY,

         Plaintiff,
 v.

 WICKED AWESOME ENTERPRISE L.L.C.,
 and GARY BOUVIER, individually.

       Defendants.
 __________________________________________/

                                                   COMPLAINT

         Plaintiff, WILLIE ROWRY (“ROWRY”), by and through his undersigned attorney, sues

 Defendants, WICKED AWESOME ENTERPRISE L.L.C. (“WILTON WINGS”) and GARY

 BOUVIER (“BOUVIER”) (collectively referred to as “Defendants”) and alleges as follows:

                                                INTRODUCTION

         1.       This is an action for unpaid overtime compensation, liquidated damages, and all other

 applicable relief pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                                 PARTIES, JURISDICTION, AND VENUE

         2.       This Court has jurisdiction of the action pursuant to the 28 U.S.C. § 1331 and the

 FLSA.

         3.       Venue properly lies in this judicial district because Plaintiff was an employee of

 Defendants in Broward County, Florida within the last three years.

         4.       Defendant, WICKED AWESOME ENTERPRISE L.L.C., is a limited liability

 company that operates and conducts business in Broward County, Florida as a restaurant called

 WILTON WINGS, and is within the jurisdiction of this Court.

         5.       At all times relevant to this action, Defendant, BOUVIER, was an individual resident

 of the State of Florida and owned and operated the Corporate Defendant and regularly exercised the

 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-61790-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 2 of 4



 authority to: (a) hire and fire employees; (b) determine the work schedules for the employees, and (c)

 control the finances and operations of WILTON WINGS. By virtue of having regularly exercised this

 authority on behalf of WILTON WINGS, BOUVIER was an employer as defined by 29 U.S.C. §

 201, et. seq.

         6.       During ROWRY’s employment with Defendants, Defendant, WILTON WINGS,

 earned more than $500,000 per year in gross sales.

         7.       During ROWRY’S employment, Defendant, WILTON WINGS, employed at least

 two employees who were engaged in interstate commerce and/or handled goods, materials and

 supplies that travelled in interstate commerce, including but not limited to cooking supplies, and other

 tools/ materials used to run the business.

         8.       At all times material to this action, Defendant, WILTON WINGS, was an enterprise

 covered by the FLSA, and as defined by 29 U.S.C. §§ 203(r) and 203(s).

         9.       ROWRY is individually covered under the FLSA because he was engaged in interstate

 commerce by servicing Defendants’ customers and handling food that crossed interstate lines, in

 addition to processing credit card and debit card transactions outside the state of Florida.

         10.      Upon information and belief, the records, to the extent any exist and are accurate,

 concerning the number of hours worked and amounts paid to Plaintiff are in possession and custody

 of Defendants.

                                              GENERAL ALLEGATIONS

         11.      In approximately March 2020, ROWRY was hired by Defendants to work as a line

 cook in the Defendant’s kitchen.

         12.      ROWRY generally worked six days per week and usually worked forty-eight (48) to

 fifty-three (53) hours per week.




                                                           2
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-61790-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 3 of 4



         13.      ROWRY would either work the morning shift where he would arrive to the restaurant

 between 8:00 am and 9:00 to prepare the food for opening which occurred at 11:00 am. He would

 then work until his shift ended at 4:00 pm. Otherwise, ROWRY would work the afternoon shift which

 was from 4:00 pm to 11:00 pm.

         14.      ROWRY was paid $15.00 per hour for all hours worked throughout his employment.

         15.      In most weeks during ROWRY’s employment with the Defendants, he worked

 overtime hours and did not receive the overtime premium required under the FLSA. Instead, ROWRY

 was paid his regular hourly rate of $15.00 an hour for all overtime hours worked.

         16.      During the relevant time period, ROWRY regularly worked more than forty (40) hours

 per week and was not paid time and one-half his regular rate of pay in excess of forty (40) per work

 week as required by C.F.R. § 778.112 and the FLSA.

         17.      At all times material to this cause of action, Plaintiff was a non-exempt employee and

 therefore entitled to overtime wages for any and all overtime hours worked.

         18.      ROWRY’s employment ended on August 27, 2020.

                        COUNT I: Recovery of Overtime Compensation (FLSA)

         19.      Plaintiff incorporates and re-alleges paragraphs 1-18.

         20.      At all times relevant to this action, Defendants failed to comply with the FLSA because

 ROWRY performed services for Defendants for which no provisions were made by Defendants to

 properly pay ROWRY for all overtime hours worked.

         21.      ROWRY was entitled to be paid time and one-half his regular rate of pay for each hour

 worked in excess of forty (40) per work week.

         22.      During his employment with Defendants, Plaintiff was not paid for all time worked as

 described above which resulted in Plaintiff not being paid proper overtime compensation for all

 overtime hours worked in violation of the FLSA.


                                                           3
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-61790-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 4 of 4



         23.      As a result of Defendants’ intentional, willful and unlawful acts in refusing to pay

 ROWRY overtime compensation for each hour worked in excess of forty (40) per work week in one

 or more work weeks, Plaintiff has suffered damages plus incurred attorneys’ fees and costs.

         24.      Defendants did not have a good faith basis for its failure to pay ROWRY overtime

 compensation for each hour worked in excess of forty (40) per work week.

         25.      As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

 liquidated damages.

         WHEREFORE, Plaintiff, WILLIE ROWRY, demands judgment against Defendants for the

 payment of all overtime hours at one and one-half the regular rate of pay for the hours worked by him

 for which Defendants did not properly compensate him, liquidated damages, reasonable attorneys’

 fees and costs incurred in this action, and any and all further relief that this Court determines to be

 just and appropriate.

                                        DEMAND FOR JURY TRIAL

         Plaintiff, WILLIE ROWRY, hereby demands trial by jury on all claims triable by right of jury

 under state or federal law.

         Dated this 2nd day of September 2020.

                                                     Respectfully submitted,

                                                     GALLUP AUERBACH
                                                     Counsel for Plaintiff
                                                     4000 Hollywood Boulevard
                                                     Presidential Circle-Suite 265 South
                                                     Hollywood, Florida 33021
                                                     Telephone: (954) 894-3035
                                                     Facsimile: (954) 894-8015
                                                     E-mail: jaeurbach@gallup-law.com

                                                     By:       /s/ Jacob K. Auerbach______
                                                               JACOB K. AUERBACH
                                                               Florida Bar No.: 084003



                                                           4
 ___________________________________________________________________________________________________________
   GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
